DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment was given in an interview with Kristian R. Sullivan on 02/22/2021.

4.	Claims: 
Please replace independent claims 1, 7 and 13 as follows:
1.
--
(Currently Amended) A method of feeding a print medium, the method comprising: receiving a print medium by a media advance system, wherein the media advance system generates a bubble [[in the print medium; transporting the print medium on a media advance surface of the media advance system to a print zone wherein the transporting comprises applying a first normal force when the print medium is at a first position of the media advance system and applying a second normal force when the print medium is at a second position of the media advance system, wherein the first normal force is greater than the second normal force; wherein applying the first normal force to the print medium comprises generating a higher traction force between the print medium and the media advance surface from when the print medium enters 
--

7.
--
(Currently Amended) An apparatus, comprising: a sheet media advance system including a media advance surface for supporting and advancing a sheet medium, wherein the sheet media advance system generates a bubble [[in the sheet medium; and a traction generator for applying a normal force to the sheet medium for holding the sheet medium on the media advance surface; wherein the traction generator is to apply a first normal force when the sheet medium is in a first portion of the sheet media advance system and a second normal force when the sheet medium is in a second portion of the sheet media advance system, wherein the first normal force is greater than the second normal force; wherein the apparatus comprises a media processing zone; 3343-21100Page 3 of 10REC ID 85735200Appl. No. 16/464,652Response dated January 26, 2021Response to non-final Office action of November 2, 2020wherein the traction generator is to apply the first normal force to the sheet medium to generate a higher traction force between the sheet medium and the media advance surface from when the sheet medium enters the media advance system until it reaches the media processing zone, and wherein the traction generator is to apply the second normal force to the sheet medium to generate a lower traction force between the sheet medium and the media advance surface while the sheet medium is in the media processing zone, and wherein the lower traction force and the bubble allow a slippage of the sheet medium in a direction that is perpendicular to a media advance direction and parallel to the media advance surface.


13.
--
(Currently Amended) A printer including: a print bar arranged across a print zone; a media advance system comprising: a platen having ports to permit an airflow there through; a vacuum generator associated with the platen, wherein the vacuum generator is to induce the airflow; and two transport belts superjacent the platen for transporting a print medium through the print zone, wherein each transport belt comprises a contact surface, and wherein the media advance system generates a bubble [[in the print medium; and a controller coupled to the vacuum generator to dynamically control a vacuum level as a function of the print media position relative to the print zone, wherein the vacuum level generates a higher traction force between the print medium and the contact surfaces of the transport belts of the media advance system from when the print medium enters the media advance system until the print medium covers the print zone, and 3343-21100Page 5 of 10REC ID 85735200Appl. No. 16/464,652 Response dated January 26, 2021 Response to non-final Office action of November 2, 2020 wherein the vacuum level generates a lower traction force between the print medium and the contact surfaces of the transport belts of the media advance system while the print medium covers the print zone, and wherein the lower traction force and the bubble allow a slippage of the print medium in a direction that is perpendicular to a media advance direction and along the contact surfaces of the transport belts.
--

Allowable Subject Matter
5.	The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed in independent claim 1 a method of feeding a print medium, the method comprising: receiving a print medium by a media advance system, wherein the media advance system generates a bubble in the print medium; transporting the print medium on a 

6. 	The Applicant also disclosed substantially the same subject matter in independent claims 7 and 13.

7.	U.S. Patent application publication number 2009/0244244 to Sawada disclosed a similar invention in Fig. 1. Unlike in the instant application, Sawada is silent about “wherein the media advance system generates a bubble in the print medium; and wherein the lower traction force and the bubble allow a slippage of the print medium in a direction that is perpendicular to a media advance direction and parallel to the media advance surface”.
8.	Sawada is also silent about similar limitations in independent claims 7 and 13.

9.	U.S. Patent application publication number 2012/0024470 to Hundorf et al. also disclosed a similar invention in Fig. 1. Unlike in the instant application, Hundorf et al. are also silent about “wherein the media advance system generates a bubble in the print medium; and 
10 	Hundorf et al. are also silent about similar limitations in independent claims 7 and 13.

11.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

12.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578.  The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
14.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
15.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YAOVI M AMEH/Primary Examiner, Art Unit 2853